We reject the plaintiff’s contention that the Supreme Court improperly relied upon the affirmation of the moving defendant’s attorney in granting the motion. The affirmation of the attorney was based upon his personal knowledge of the facts and was supported by documentary evidence. It was thus sufficient to support the motion (see, Zuckerman v City of New York, 49 NY2d 557, 562-563; Cerulean Land Developers Corp. v Colon Dev. Corp., 144 AD2d 615; Russo Realty Corp. v Wilbert, 98 AD2d 745). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.